Case 1:18-cv-25106-KMW Document 55 Entered on FLSD Docket 03/26/2019 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 1:18-CV-25106-KMW

Plaintiff:
SOP2019000604

VS.

Defendant:
BITMAIN, INC., ET AL.,

For:

Brian P. Miller, Esq.
AKERMAN LLP

One Southeast Third Avenue
25th Floor

Miami, FL 33131

Received by SERVICE OF PROCESS, INC. on the 15th day of March, 2019 at 11:29 am to be served on JASON
B. COX, 12 KNAPP CT, SAN MATEO, CA 94403.

|, ANANDA BOUGANIM, being duly sworn, depose and say that on the 20th day of March, 2019 at 2:07 pm, |:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS AND COMPLAINT with the
date and hour of service endorsed thereon by me, to: JASON B. COX at the address of: 12 KNAPP CT, SAN
MATEO, CA 94403, and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 30, Sex: M, Race/Skin Color: WHITE, Height: 6'1", Weight: 160, Hair:
BROWN, Glasses: -

| certify that | am over the age of 18, have no interest in the above action, and am a Process Server in good
standing in the Judicial Circuit in which the process was served. Under penalty of Perjury, | declare the facts
contained herein are true and correct to the best of my knowledge.

   
  

ANANDA BOUGANIM
Subscribed arid Sw: wh SAN MATEO #517
the affant who's persorially “of

   

   

SERVICE OF PROCESS, INC.
P.O. BOX 653653

Miami, FL’33265

(305) 226-6809

 

NOFARYPUBLIC 7 |
see attecheck

Our Job Serial Number: SOP-2019000604

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.0n
Case 1:18-cv-25106-KMW Document 55 Entered on FLSD Docket 03/26/2019 Page 2 of 2

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California
County of SAN MATEO

Subscribed and sworn to (or affirmed) before me on this 21st
day of March , 20.19 , by Ananda Bouganim,
registered process server ;
proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.

 
   
 

   
 

ROBERTA J. ANDERSON
A Notary Public ~ California
San Mateo County

  

Zz
Zz
>

   

7 Commission # 2231005
<n” ~My Comm. Expires Feb 24, 2022

(Seal) signature LL Av aik

    

 

 

 
